374 N.W.2d 733 (1985)
In re the Marriage of Robert J. SEFKOW, petitioner, Respondent,
v.
Paula D. SEFKOW, Appellant.
No. C0-84-2100.
Supreme Court of Minnesota.
October 18, 1985.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Robert J. Sefkow for further review of the decision of the Court of Appeals be, and the same is, granted for the limited purpose of remanding the matter to the Court of Appeals for its reconsideration of its decision in light of this court's recent decision in Pikula v. Pikula, 374 N.W.2d 705 (Minn. 1985).